Citation Nr: 0840821	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-07 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effect date earlier than January 4, 2005, 
for the assignment of a combined 20 percent evaluation for a 
hiatal hernia with gastroesophageal reflux disease 
(previously rated as eosinophilic esophagitis), a hernia 
scar, and status post right inguinal hernia repair.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to November 
2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for eosinophilic 
esophagitis, with an evaluation of 10 percent, effective 
January 4, 2005; service connection for status post right 
inguinal hernia repair, with an evaluation of 0 percent, 
effective January 4, 2005; and service connection for hernial 
scar, with an evaluation of 10 percent, effective January 4, 
2005.  The veteran perfected a timely appeal of the effective 
date of these ratings.

A June 2008 rating decision reclassified the veteran's 
eosinophilic esophagitis as a hiatal hernia with 
gastroesophageal reflux disease, but did not alter the 10 
percent evaluation or the effective date.  Therefore, the 
issue of an earlier effective date remains for this 
condition, which will now be referred to as a hiatal hernia.


FINDINGS OF FACT

1.	The veteran was discharged from service on November 1, 
2003.

2.	The veteran filed a claim for service connection for a 
swallowing condition (rated as hiatal hernia), hernia, and 
a scar on January 4, 2005.

3.	There is nothing of record prior to January 4, 2005 that 
can be considered an informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 4, 
2005 for the grant of service connection for a combined 20 
percent evaluation for a hiatal hernia with gastroesophageal 
reflux disease, a hernia scar, and status post right inguinal 
hernia repair have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in a January 2005 letter.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.

The Board notes the decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, the veteran filed a notice of disagreement (NOD) in 
August 2005, prior to that decision and thus compliance with 
the Dingess requirements before receipt of the NOD was a 
legal impossibility.  Under 38 C.F.R. § 3.159, the VA's duty 
to provide notice regarding the downstream elements of a 
claim is relieved once the veteran has filed a NOD for a 
claim in which service connection was granted.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, private VA treatment records, and statements from 
the veteran have been associated with the record.  In March 
2008 the veteran indicated that he did not have any 
additional information or evidence to submit.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

The effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).



Analysis

The veteran left service on November 1, 2003.  On January 4, 
2005, the veteran filed a claim for service connection for a 
swallowing condition, hernia, and a scar.  

In a March 2005 rating decision, the RO granted the his 
claims, assigning an evaluation of 10 percent for 
eosinophilic esophagitis, an evaluation of 0 percent for 
status post right inguinal hernia repair, and an evaluation 
of 10 percent for hernial scar, all effective January 4, 
2005, the date of the initial claim.  In June 2008, the 
veteran's eosinophilic esophagitis was reclassified as a 
hiatal hernia.  The veteran argues that he is entitled to an 
effective date earlier than January 4, 2005 for the grant of 
a combined 20 percent evaluation for a hiatal hernia, a 
hernia scar, and status post right inguinal hernia repair.

In the instant case, entitlement to an effective date prior 
to January 4, 2005 is not warranted.  Although the veteran 
sought treatment at the VA medical center for a swallowing 
condition prior to January 4, 2005, there had been no 
communication or action from the veteran before that date 
indicating an intent apply for service connection for that 
condition, such as a statement that the veteran's swallowing 
condition was related to his period of service.  Thus, there 
is nothing of record prior to January 4, 2005 that can be 
considered an informal claim of service connection for an 
esophageal condition.  Furthermore, January 4, 2005 was not 
within one year of separation from service.  Again, the Board 
acknowledges that the veteran was receiving treatment for his 
now service connected condition within that one year time 
frame.  However, unlike claims for increased disability 
ratings, treatment at a VA medical center is not tantamount 
to an informal claim for service connection.  Cf. 38 C.F.R. 
§ 3.157 (allowing a report of hospitalization or examination 
to be accepted as an informal claim for an increased 
disability rating).  As such, there is no legal basis to 
award an effective date of service connection prior to 
January 4, 2005 under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400.

Accordingly, an effective date earlier than January 4, 2005 
for the grant of service connection for the combined 20 
percent evaluation for a hiatal hernia, a hernia scar, and 
status post right inguinal hernia repair is not warranted.
ORDER

Entitlement to an effect date earlier than January 4, 2005, 
for the assignment of a combined 20 percent evaluation for a 
hiatal hernia with gastroesophageal reflux disease 
(previously rated as eosinophilic esophagitis), a hernia 
scar, and status post right inguinal hernia repair is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


